Citation Nr: 0903815	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-44 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, the issue of entitlement to 
service connection for bipolar disorder on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The April 1994 rating decision that denied service 
connection for bipolar disorder was not appealed and is 
final.

2.  The evidence received since that April 1994 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
bipolar disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bipolar 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to reopen the claim 
for service connection for bipolar disorder, the Board finds 
that no discussion of VCAA compliance is necessary at this 
time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).


New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for bipolar disorder was previously denied 
by rating decision in April 1994 because bipolar disorder was 
not shown to have been incurred in or aggravated by military 
service and was not shown to exist until many years after 
discharge from service.

The evidence received subsequent to the April 1994 rating 
decision includes testimony provided by the veteran at his 
November 2008 Travel Board hearing.  At this hearing, the 
veteran testified that his bipolar disorder was triggered 
when he injured his right hand in service while unloading a 
truck at reception camp, and he argued that this injury 
prevented him from performing his desired duties and 
exercises as a soldier.  He stated that he was under a lot of 
stress in service for not being able to comply with orders 
and for always being punished for his disability.  He also 
testified that, within four months of discharge from service, 
he sought treatment from a now-deceased doctor in Alabama for 
sleeping problems and was prescribed sleeping pills at that 
time.  The veteran stated that he believes such sleep issues 
were the beginning of the bipolar disorder that he currently 
suffers from.  The veteran also testified that when he first 
sought VA psychological treatment in January 1995, a VA 
doctor in Tuskegee, Alabama suggested that the onset of his 
bipolar condition may have started while he was on active 
duty.  The veteran stated that he continues to see a VA 
doctor for treatment in Pensacola, Florida every four months.

This November 2008 hearing testimony echoes a January 2004 
statement from the veteran, in which he described how he 
believed that his time in the military triggered his bipolar 
disorder, based upon such stressful circumstances as the 
physical requirements and environmental conditions of basic 
training and the repercussions of injuring his right hand in 
service (to include enduring added pressure from drill 
sergeants and feeling like an outcast in his company).

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been submitted, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material and the claim for service connection for bipolar 
disorder is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bipolar disorder is 
reopened.




REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the veteran's claim for service connection for bipolar 
disorder.

The veteran contends that he suffers from bipolar disorder as 
a result of enduring stressful circumstances in service, to 
include the repercussions from a right hand injury.  

The veteran's March 1970 service entrance examination 
reflects no psychiatric abnormalities.  Service treatment 
records show that he injured his right hand in April 1970.  
Thereafter, in July 1970, service treatment records show that 
the veteran sought treatment for "nerves," described as 
feeling jittery and jumpy at night for the past week, and he 
was prescribed Valium at that time.  His September 1970 
service separation examination reflects no psychiatric 
abnormalities.  On the Report of Medical History, the veteran 
denied frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  The first post-
service medical evidence of a psychiatric disorder was a 
hospital summary from a January 1994 admission due to a 
suicide attempt.  He was diagnosed with mixed bipolar 
disorder at that time.

The record reflects that the veteran has received psychiatric 
treatment at three VA Medical Centers (VAMC), namely in 
Tuskegee, Montgomery, and Pensacola.  Therefore, ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The record also reflects that the veteran sought treatment at 
a private hospital in Selma, Alabama in January 1994 
following a suicide attempt.  All available records 
pertaining to the aforementioned medical treatment should be 
requested.

At his November 2008 Travel Board hearing, the veteran 
testified that he had undergone an evaluation in 
approximately 1985 for a job at the Henry Burg Company, but 
that he did not know the results of any tests performed at 
that time (including an IQ test).  All available records 
pertaining to the aforementioned employment evaluation should 
be requested.

Because post-service VA treatment records show that the 
veteran has been diagnosed with bipolar disorder, and because 
the veteran's service treatment records reflect that he 
received treatment for "nerves" while in service, the 
veteran should now be afforded a VA examination to determine 
the nature of any current psychiatric disability and for an 
opinion as to whether such disability is related to service.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  The regulation states 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have evaluated or treated 
him for any psychiatric disability since 
departing from service in October 1970, 
to specifically include the private 
hospital in Selma, Alabama in 1994 and 
the evaluation from the Henry Burg 
Company in 1985.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

2.  Obtain current VA treatment mental 
health treatment records dating since May 
2001 from the Tuskegee, Montgomery, and 
Pensacola VA healthcare systems.

3.  After the above has been completed to 
the extent possible, schedule the veteran 
for a psychiatric examination to 
determine the nature of any current 
psychiatric disability and for an opinion 
as to whether such arose during service 
or is otherwise related to service.  All 
tests deemed necessary (including 
psychological testing), to determine 
whether the veteran currently suffers 
from an acquired psychiatric disorder 
should be accomplished and the results 
reported.  A rationale for any opinions 
expressed should be provided.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
any current psychiatric disability at 
least as likely as not (50 percent 
probability or greater) arose during 
service or is otherwise related to 
service?  

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


